IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

   

 

   

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT COMETS SF oes
Plaintiff, ) i © a Uy GC eS € 2 & :
Be —_
Vv. ) CASENO.
) Title 21, United States Code,
JOVANI MARGARITO PEREZ, ) Sections 841(a)(1) and (b)(1)(A)
) a
Defendant. ) ; He : 1
COUNT 1
(Possession with Intent to Distribute Fentanyl, 21 U.S.C. §§ 841(a)(1) and (b)(1)(A))
The Grand Jury charges:
1. On or about March 9, 2020, in the Northern District of Ohio, Eastern Division,

Defendant JOVANI MARGARITO PEREZ did knowingly and intentionally possess with the
intent to distribute 400 grams or more of a mixture and substance containing a detectable amount
of fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(A).

FORFEITURE
The Grand Jury further charges:

2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegation of Count 1 is hereby re-alleged and incorporated herein by reference.
As a result of the foregoing offense, Defendant JOVANI MARGARITO PEREZ shall forfeit to
the United States any and all property constituting or derived from any proceeds he obtained,
directly or indirectly, as a result of the said violation; and, any and all property used or intended

to be used, in any manner or part, to commit or to facilitate the commission of such violation;
including, but not limited to, the following: approximately $18,000.00 in U.S. currency seized on
March 9, 2020.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
